Case 2:20-cv-00180-JLB-MRM Document 52-1 Filed 07/29/20 Page 1 of 2 PageID 4326




               EXHIBIT 1
Case 2:20-cv-00180-JLB-MRM Document 52-1 Filed 07/29/20 Page 2 of 2 PageID 4327
                                        Natalie J. Spears                                                           Dentons US LLP
                                                                                                             233 South Wacker Drive
                                        natalie.spears@dentons.com                                                        Suite 5900
                                        D   +1 312-876-2556                                                  Chicago, IL 60606-6361
                                                                                                                        United States


                                                                                                                        dentons.com




 May 4, 2020

 BY E-MAIL (amiltenberg@nmllplaw.com)
 Andrew Miltenberg
 NESENFOFF & MILTENBERG, LLP
 363 Seventh Avenue, Fifth Floor
 New York, New York 10001

 Re:      Fairstein v. Netflix, Inc. et al., No. 2:20-cv-00180 (M.D. Fla.)
 Dear Andrew:

 I tried to reach you by phone several times this past week, unfortunately without success. (I called you
 right back after you return my call Wednesday, but did not hear back from you then or in response to the
 other voicemails I left on Thursday and Friday.) While I had hoped to speak first, in the interest of time, I
 am writing you now and am available this week to discuss. I write on a preliminary, but important matter
 in connection with the lawsuit filed by Ms. Fairstein in the Middle District of Florida. We do not believe this
 case is properly venued in Florida for a host a reasons, including not only the fact that all of the
 substantial events related to this action took place in New York and critical witnesses are located in New
 York, but on top of that Ms. Fairstein’s connection to Florida is tenuous.

 Public records show, among other things, that Ms. Fairstein only recently purchased property in Florida
 and still owns a significant home in New York City, where she has lived for many decades. When did Ms.
 Fairstein become a “resident” of Florida as alleged in the Complaint? Is she a full-time, year-round
 resident of Florida, or does she reside in New York (or another state) for portions of the year? For
 example, did she reside in New York at any time in 2019 or 2020? The Complaint is silent on these
 issues. (Compl., Par 22.) Since these are simple questions and relate to the threshold issue of venue,
 we ask that you please provide us this information by this Wednesday, May 6, 2020.

 Relatedly, please let us know if your client would agree to transfer this action to the Southern District of
 New York. As noted, we believe that venue is improper in Florida and that, otherwise, a transfer is
 warranted under the circumstances under 28 USC 1404. Your agreement to transfer the action will save
 both parties the time and expense of having to litigate this issue.

 I look forward to hearing from you.

                                                                      Sincerely,




                                                                      Natalie J. Spears
 cc: Ed Cheffy, Kelley Price




 Lee International ► Kensington Swan ► Bingham Greenebaum ► Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► Hamilton
 Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► For more information on the firms
 that have come together to form Dentons, go to dentons.com/legacyfirms
